Citation Nr: 0702877	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to PTSD.

3.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1949 to April 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  By that decision, the RO established 
service connection for PTSD, evaluated as 10 percent 
disabling, effective October 2, 2003.  In addition, the RO 
denied the veteran's hypertension, CAD, and TDIU claims.  The 
veteran appealed, contending that he was entitled to a rating 
in excess of 10 percent for his PTSD, as well as an allowance 
of the hypertension, CAD, and TDIU claims.  He did not 
disagree with the effective date assigned for his PTSD.

By a July 2005 rating decision, the RO granted a 30 percent 
rating for the veteran's PTSD, effective October 2, 2003.  
However, this issue remains in appellate status pursuant to 
AB v. Brown, 6 Vet. App. 35 (1993).

The record reflects that the veteran requested a Board 
hearing in conjunction with this appeal as part of his 
January 2005 VA Form 9 (Appeal to the Board).  However, in 
March 2005, he changed his request to a hearing before 
personnel at the RO.  A subsequent May 2005 Informal 
Conference Report reflects he agreed to undergo a VA PTSD 
examination in lieu of a hearing.  


FINDINGS OF FACT

1.  The veteran's hypertension and CAD were first diagnosed 
years after his separation from active duty, and no competent 
medical opinion is of record which relates either disability 
directly to his active service.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's hypertension and/or CAD 
are secondary to his service-connected PTSD.

3.  The veteran's PTSD is manifested by chronic sleep 
impairment, to include recurrent nightmares, as well as 
symptoms of depression and anxiety.

4.  The veteran's PTSD is not manifested by flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; nor disturbances of motivation and mood other than 
the already acknowledged depressed mood.

5.  Although the veteran's PTSD has resulted in occupational 
and social impairment, it is not of such severity as to 
warrant a rating in excess of 30 percent.

6.  In addition to his PTSD, the veteran is service-connected 
for right ulnar neuropathy with history of neurolysis, 
evaluated as 10 percent disabling, residuals of right upper 
1/3 posterior arm (triceps) through and through fragment 
wound with scar, evaluated as 10 percent disabling; and 
fragment wound scars of the lateral thigh, right chest wall, 
and left anterior leg, evaluated as noncompensable (zero 
percent disabling).

7.  The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.




CONCLUSIONS OF LAW

1.  Service connection is not warranted for either the 
veteran's hypertension or his CAD.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159, 3.303, 3.310 (2006).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's PTSD are not met.  38 USCA §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 CFR §§ 3.159, 4.1, 4.2, 
4.10, 4.130, Diagnostic Code 9411 (2006).

3.  The criteria for the establishment of a TDIU are not met.  
38 USCA §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 CFR §§ 3.159, 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by letters dated in December 
2003 and January 2004.  He was also sent additional notice by 
an April 2006 letter.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the April 2006 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent that full, 
adequate notice was not provided prior to the initial RO 
adjudication of these claim, the Board finds that this has 
not prejudiced the veteran, nor has he or his representative 
alleged otherwise.  See Pelegrini, 18 Vet. App. 112.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  Further, he was accorded VA medical 
examinations in March 2004 and June 2005 regarding this case. 
As detailed in the Introduction, he accepted the June 2005 VA 
PTSD examination in lieu of a hearing in this appeal.  
Consequently, for these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. at the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Service Connection

The veteran essentially contends that both his hypertension 
and CAD are secondary to his service-connected PTSD.  He 
asserts that the stress from the PTSD has caused 
complications with both disabilities.  Further, he maintains 
that medical literature supports such a relationship.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. at 494.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for hypertension and CAD.

Initially, the Board notes that the veteran was not diagnosed 
with either disability during service or for years 
thereafter.  Rather, his heart was clinically evaluated as 
normal on his March 1952 discharge examination.  His blood 
pressure was noted as being 124/80 (systolic/diastolic).  The 
Board further notes that there was no indication of either 
hypertension or CAD on a March 1955 VA medical examination.  
No thrills or murmurs were found on evaluation of his 
cardiovascular system, and his blood pressure was noted as 
114/70.  In fact, the first competent medical diagnosis of 
CAD and hypertension appears to be private medical records 
dated in March 1992, although they do note a history of chest 
discomfort/angina since November 1991.  Thus, the first 
competent medical evidence of either disability appears to be 
more than 30 years after the veteran's period of active duty.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Moreover, there is no 
competent medical opinion of record which relates either the 
veteran's hypertension and/or his CAD directly to active 
service.  Consequently, the Board must conclude that the 
preponderance of the evidence is against a finding that 
service connection is warranted on a direct basis.

Turning to the veteran's claim of secondary service 
connection, the Board notes that the only competent medical 
opinions of record to address this claim are those of the 
March 2004 VA general medical and PTSD examinations.  
Following evaluation of the veteran and review of his claims 
folder, the general medical examiner opined that the 
veteran's hypertension and CAD were not at least as likely as 
not related to his PTSD.  The examiner stated that there was 
no good evidence in the literature linking PTSD with 
hypertension or CAD.  Further, the examiner stated that they 
were separate pathophysiologic entities.  The examiner opined 
that the veteran's CAD was more likely than not related to 
his longstanding smoking history, his longstanding essential 
hypertension, and his hyperlipidemia.  In addition, the PTSD 
examiner stated that the veteran did not show any causal 
connection between PTSD and hypertension or CAD.

As the March 2004 VA examiners' opinion are both based upon 
an evaluation of the veteran and review of his claims folder, 
the Board concludes there was a sufficient foundation for 
these opinions.  Moreover, no competent medical opinion is of 
record which indicates that the hypertension and/or CAD was 
caused or aggravated by his service-connected PTSD.  Thus, 
the preponderance of the evidence is against the claim of 
secondary service connection as well.

II.  PTSD

The veteran essentially contends that his service-connected 
PTSD is more disabling than contemplated by the current 30 
percent rating.  He asserts, in part, that the global 
assessment of functioning (GAF) scores reflect that his level 
of occupational impairment warrants a higher rating.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 9411 provides that PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that there 
are no distinctive period(s) where the veteran met or nearly 
approximated the criteria for a rating in excess of 30 
percent for his service-connected PTSD.

The Board acknowledges that the veteran's PTSD is manifested 
by chronic sleep impairment, to include recurrent nightmares, 
as well as symptoms of depression and anxiety.  However, 
these symptoms are part of the criteria associated with the 
current 30 percent rating, and clearly do not support a 
rating in excess thereof.

The Board finds that the veteran's PTSD is not manifested by 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; nor disturbances of 
motivation and mood other than the already acknowledged 
depressed mood.

The veteran was not found to have a flattened affect at the 
March 2004 VA PTSD examination.  Rather, it was stated that 
his affect was not labile and matched the content of the 
discussion.  Although his affect was found to be constricted 
on the more recent June 2005 VA PTSD examination, it was not 
found to be flattened.  Even if it were, that one symptom, in 
and of itself, would not warrant a higher rating in the 
absence of any of the other requisite symptomatology.

The veteran was found to be logical, coherent, and not 
tangential or circumstantial at the March 2004 VA PTSD 
examination.  In addition, he was found to be spontaneous, 
and his voice was well modulated.  Further, on the subsequent 
June 2005 VA PTSD examination, his speech was found to be 
with normal volume, rate, and rhythm.  Voice tone was well 
modulated.  Thus, his PTSD has not resulted in 
circumstantial, circumlocutory, or stereotyped, speech.

A review of the competent medical evidence, to include the VA 
PTSD examinations and treatment records, do not indicate 
panic attacks more than once a week.  

The record also does not reflect that the veteran's PTSD has 
resulted in difficulty in understanding complex commands.  As 
noted above, he was found to be logical, coherent, and not 
tangential or circumstantial at the March 2004 VA PTSD 
examination.  Further, it was noted that he appeared to be of 
average intelligence, and that his abstraction ability was in 
the average range.  Attention and concentration were intact, 
and he was able to follow a simple chain of directions.  
Moreover, the June 2005 VA PTSD examination found his thought 
content was rational and logical, and thought process was 
sequential and goal directed.

The March 2004 VA PTSD examination found that the veteran's 
recent and remote memory was intact.  Although the veteran 
reported at the June 2005 VA PTSD examination that his memory 
could be poor, the examiner opined that it was more likely 
than not largely due to a lack of concentration or attention 
because of his depression.  In any event, the medical 
evidence reflects, at most, only mild memory loss, which 
corresponds to the current 30 percent rating.  The medical 
evidence does not reflect that he had retention of only 
highly learned material.

The Board further notes that the veteran's judgment seemed 
good at the March 2004 VA PTSD examination.  His judgment was 
found to be intact at the June 2005 examination.  As such, 
the record does not reflect that his PTSD has resulted in 
impaired judgment.

The record also does not reflect that the veteran's PTSD has 
resulted in impaired abstract thinking.  As mentioned above, 
his abstraction ability was found to be in the average range 
at the March 2004 VA PTSD examination.  Further, the June 
2005 VA PTSD examination found his thought content was 
rational and logical, and thought process was sequential and 
goal directed.

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 30 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the GAF scores he has 
been assigned, because such designations are based on a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board acknowledges that various VA psychiatric treatment 
records are on file which assign a GAF score of 40, to 
include records dated in May 2004 and January 2005.  GAF 
scores of 31 to 40 reflect some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM- IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  However, 
these scores to do not appear to be consistent with the 
objective findings on VA examination.  For example, as 
detailed above, the Board has concluded that the PTSD has not 
resulted in difficulty in understanding complex commands; 
impaired judgment; nor impaired abstract thinking; nor 
impaired judgment.  The Board also observes that the medical 
evidence, including the March 2004 and June 2005 VA medical 
examinations have found the veteran to be alert and oriented 
to person, place, and time; he has denied suicidal ideation; 
and there is no evidence of auditory or visual 
hallucinations.  As such, the record does not support a 
finding of impairment in reality testing or communication, or 
major impairment in judgment or thinking.

The Board further notes that the March 2004 and June 2005 VA 
PTSD examinations assigned GAF scores based solely on the 
impairment attributed to the PTSD, and it is not clear if 
such is the case with the treatment records.  In March 2004, 
he was assigned a GAF score of 70 based only on the PTSD.  
The subsequent June 2005 VA PTSD examination assigned a GAF 
score of 55 based only on the PTSD.  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
DSM-IV; Carpenter, supra.  The June 2005 VA examiner also 
opined that it was at least as likely as not that the 
veteran's PTSD had increased to a moderate level that did 
negatively impair his social and industrial adaptability.  
Moreover, the veteran had reported that in the last years he 
had stopped going to many social occasions that he used to 
attend, but, while retired, he did do some odd jobs for his 
neighbors who need him.  He had also reported that he worked 
for 50 years for one company, started his own business in 
1987, then retired in 1996.

In view of the foregoing, the Board finds that the 
preponderance of the medical evidence reflects that the 
veteran's PTSD has resulted in no more than moderate 
occupational and social impairment, and, as such, it is 
adequately reflected by the current 30 percent rating.  

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 30 percent for his PTSD.  In making this 
determination, the Board considered the applicability of 
"staged" rating pursuant to Fenderson, supra.  However, a 
thorough review of the record does not indicate any 
distinctive period(s) where he met a nearly approximated the 
criteria for a higher rating.  Accordingly, the claim must be 
denied.


III.  TDIU

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation. A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

In addition to his PTSD, the veteran is service-connected for 
right ulnar neuropathy with history of neurolysis, evaluated 
as 10 percent disabling, residuals of right upper 1/3 
posterior arm (triceps) through and through fragment wound 
with scar, evaluated as 10 percent disabling; and fragment 
wound scars of the lateral thigh, right chest wall, and left 
anterior leg, evaluated as noncompensable.  Thus, he has an 
overall combined rating of 40 percent.  See 38 C.F.R. § 4.25.  
As such, he is not entitled to a TDIU on a schedular basis.

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extra-schedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Board may consider whether remand 
to the RO for referral to those officials is warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that Board 
is precluded from assigning an extra-schedular rating in the 
first instance, but the Board is not precluded from 
considering whether referral to the VA officials is 
warranted); see also VAOGCPREC 6-96 (Aug. 16, 1996).

The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.  For example, the March 2004 VA 
general medical examination stated, regarding 
unemployability, that the veteran had a strong adequate grip 
of the right hand and normal muscle strength for the biceps 
and triceps despite subjective complaints of weakness.  The 
examiner acknowledged that the veteran would be limited from 
activities requiring any strenuous repetitive lifting, 
pushing or pulling with the right hand.  Nevertheless, his 
grip was adequate and he could certainly do light activities 
with the right arm.  It was noted that he continued to 
garden, mow the lawn, etc.  As he had decreased sensation in 
the right ring and little fingers any activity that would 
require normal sensation in all five digits would be 
precluded.  In short, while his service-connected disability 
of the right upper extremity would cause some limitations, it 
was not of such severity as to cause unemployability.

For the reasons detailed above, the Board has already 
concluded that the veteran's PTSD has resulted in no more 
than moderate occupational impairment.  Consequently, this 
disability is not of such severity as to result in 
unemployability.

The Board further finds that there is no competent medical 
evidence of record which reflects that the veteran is unable 
to obtain and/or maintain substantially gainful employment 
due solely to his service-connected disabilities.  Moreover, 
the record reflects that the veteran experiences significant 
impairment due to his nonservice-connected disabilities, 
including his hypertension, CAD, hepatitis C, chronic 
obstructive pulmonary disease, osteopenia, hyperglycemia, 
gastroesophageal reflux disease, prostate disease, peripheral 
vascular disease, anemia, gout, and hyperlipidemia.

In summary, the veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis; no competent 
medical evidence is of record to the effect that he is unable 
to obtain and/or maintain substantially gainful employment 
due to his service-connected disabilities alone; and the 
record reflects he experiences significant impairment due to 
his nonservice-connected disabilities.  Although the Board 
does not dispute he experiences impairment due to his 
service-connected disabilities, this appears to be adequately 
reflected by the current combined schedular rating of 40 
percent.  See Van Hoose, supra.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
his claim of entitlement to a TDIU.



IV.  Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to PTSD, is denied.

Entitlement to service connection for CAD, to include as 
secondary to PTSD, is denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


